Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoiced and entered values.
Judgment will be entered accordingly.